          Case 1:18-cr-00333-JGK Document 210 Filed 03/12/20 Page 1 of 1


                                                     LOi_,U i.-1'.~N i
UNITED STATES DISTRICT COURT                         F:L ECTRON ICJ\LL Y F:LED
SOUTHERN DISTRICT OF NEW YORK                        DOC#
                                                     Df,TE   F-IL_E_
                                                                  D:-._~J-kI-;0_ (J--
UNITED STATES OF AMERICA

             - against -                            18cr333 (JGK)

AKSHAY AIYER,                                      ORDER

                         Defendant .

JOHN G. KOELTL , District Judge :

     The Court has received submissions in connection with

sentencing . Submissions should not be sent directly to the

Court. The parties should ensure that letters are submitted to

the Court only through counsel . The letters are filed under seal

because they contain personal identifying information.

SO ORDERED.

Dated :      New York , New York
             March 12 , 2020

                                            United States District Judge




                                        1
